Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 16 September 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir
                     Haverstraw 7ber September 16th 1782.
                  
                  I have the honor to send to your Excellency, my Letter for the Mis de Vaudreuil.  My sentiments I am happy to find perfectly coincide with yours, on the objects mentioned in the Letter.  I beg of your Excellency to write to Gor hancock that he may give the proper directions for the Speedily assembling of the militia, in case of a signal from the Mis de Vaudreuil, that he sees the British fleet with transports Loaded with Land troops which there is not the Least probability of.  I am with respect and personal attachment, Sir, your Excellency’s Most obedient humble servant
                  
                     le cte de Rochambeau
                  
                  
                     I send word to the Marquis that you write to Mr Hancock.
                  
                  
               